Citation Nr: 1613986	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an eye disability, to include as secondary to a service-connected disability.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2003 to April 2004.   He also had one year, two months, and twenty-two days of prior active service (reported by the agency of original jurisdiction (AOJ) as being from August 1987 to January 1988) and had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Army Reserve.   This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in September 2009.  The RO issued a statement of the case (SOC) in January 2010.  The Veteran subsequently perfected his appeal with a VA Form 9 in January 2010.  The RO issued a Supplemental Statement of the Case (SSOC) in August 2010.  

In August 2013 the Board remanded this issue for further evidentiary development.  A SSOC was issued in January 2014.  The case is once again before the Board, however additional development is needed.  

In an August 2014 statement, the Veteran requested a copy of all medical records.   The Board has interpreted the Veteran's correspondence as a request for assistance under the Freedom of Information Act (FOIA).  There is no indication upon review of the file that he has been provided with the requested records.  As the claim is being remanded herein, there is no prejudice to the Veteran in referring his FOIA request to the agency of original jurisdiction (AOJ) for appropriate action. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

 



REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2015).  
Undertaking additional development prior to readjudicating the Veteran's claim is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(2015).  VA indeed has a duty to assist him in substantiating his claim.  VA has a duty to assist him in gathering evidence that may show he is entitled to the benefits sought, in other words.    

As an initial matter, as noted above, in an August 2014 statement the Veteran made a FOIA request for a copy of all medical records, and the requested documents have not been provided to date.  Thus, on remand, the AOJ must provide the Veteran with a copy of his medical records pursuant to the August 2014 request, in accordance with procedures for complying with a FOIA request. 

The Veteran contends that his current eye disability is related to his service-connected diabetes mellitus and/or hypertension.  He was afforded a VA examination in November 2008 to assess the nature and etiology of his current eye disability and was diagnosed as having glaucoma.  The physician who conducted the examination opined that there was "no diabetic retinopathy which would warrant eye inclusion in the service-connection."  

In August 2013 the Board found this opinion to be insufficient, as it did not specifically address whether an eye disability was caused or aggravated by the service-connected diabetes mellitus and/or hypertension.  Accordingly, the Board in August 2013, remanded this issue to that a new opinion could be obtained to address the etiology of the Veteran's current eye disability.  Given the above, the Board found that VA's duty to provide a VA examination and obtain a medical opinion was triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (stipulating that VA's duty to assist veterans, pursuant to the Veterans Claims Assistance Act of 2000, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).  Thus the Board remanded the claim so that the Veteran could be provided with a VA examination to determine the nature and etiology of his eye disability.

The remand instructions indicated the VA examiner was to opine as to whether it 
(a)Is at least as likely as not that the current eye disability had its onset during the Veteran's periods of active duty, or during any period of ACDUTRA or INACDUTRA, was permanently worsened beyond its natural progression during a period of ACDUTRA or INACDUTRA, or is otherwise the result of a disease or injury that had its onset during a period of active duty or ACDUTRA or an injury that occurred during a period of INACDUTRA; (b) if it is at least as likely as not that the current eye disability was caused (in whole or in part) by the Veteran's service-connected diabetes mellitus and/or hypertension; (c)  Is it at least as likely as not that the current eye disability was aggravated (made chronically worse) by the Veteran's service-connected diabetes mellitus and/or hypertension? (d)  Which diagnosed eye conditions, if any, are refractive errors as opposed to acquired eye disabilities?  The examiner was to specifically acknowledge and comment on all eye disabilities diagnosed since October 2008, including glaucoma.  

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a  minimum, notify the claimant why one will not or cannot be provided.   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In September 2013, the Veteran was afforded a VA examination.  The examiner stated that the claims file was not reviewed.  The examiner did not address the lay statements from the Veteran.  The examiner stated the Veteran has 20/20 vision, and is myopic, with no background diabetic retinopathy of macular edema.  The examiner stated the Veteran is a "glaucoma suspect."  Additionally, the funduscopic examination findings were abnormal.  An opinion was not rendered.   The Board notes this medical opinion is insufficient as evidenced by the fact that the examiner did not review the claims file, and therefore it was not based upon consideration of prior medical history and examinations.   Additionally the opinion did not describe the disability in sufficient detail so that the Board's evaluation would be a fully informed one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
The examiner did not comment on whether the current eye disability is related to the Veteran's diabetes, or hypertension, or whether the current eye disability was aggravated by the aforementioned service-connected disabilities.  Accordingly, the Board finds the September 2013 VA opinion to be insufficient to base an opinion, and an addendum opinion must be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must provide the Veteran with a complete copy of the requested documents from his claims file in accordance with the procedures for complying with a FOIA request.   

2. Return the Veteran's claims file, including this remand, to the September 2013 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an addendum opinion.  The examiner is asked to document his or her review of the claims file prior to rendering an opinion.  

(a)  Is it at least as likely as not (50 percent probability or more) that any current eye disability had its onset during the Veteran's periods of active duty, had its onset during any period of ACDUTRA or INACDUTRA, was permanently worsened beyond its natural progression during a period of ACDUTRA or INACDUTRA, or is otherwise the result of a disease or injury that had its onset during a period of active duty or ACDUTRA or an injury that occurred during a period of INACDUTRA?

(b)  Is it at least as likely as not (50 percent probability or more) that any current eye disability was caused (in whole or in part) by the Veteran's service-connected diabetes mellitus and/or hypertension?

(c)  Is it at least as likely as not (50 percent probability or more) that the current eye disability was aggravated (made chronically worse) by the Veteran's service-connected diabetes mellitus and/or hypertension?

If any current eye disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(d)  Which diagnosed eye conditions, if any, are refractive errors as opposed to acquired eye disabilities?

In formulating the above opinions, the examiner should specifically acknowledge and comment on all eye disabilities diagnosed since October 2008, including glaucoma.  

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for eye problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. After the development requested above has been completed to the extent possible, readjudicate the claim on appeal. If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and give him the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




